Title: From John Adams to Richard Rush, 13 August 1813
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy August. 13th. 1813.

You must live to be 77 years and 9 months old, before you can know how much I am obliged to you for your favour of the 5th. Pray tell me Something of the Biography of Mr St. George Tucker of Virginia. I cannot Speak of the political morsell of his, without extravagance. I know not which to admire most, its Simplicity, its Beauty its Pathos, its Philosophy, its Morality, its Religion, or its Sublimity.
Is there in Homer, in Virgil, in Milton, in Shakespeare, or in Pope, an equal number of Lines, which deserves to be engraved on the Memory of Youth and Age, in more indelible Characters? If there is, pray Extract it for me. It will soon be recorded in the Books of Extracts of all my Lads and Lasses: and your friend Mrs A. admires it as much as her Husband and her Children and Grand Children.
I had rather be the Author of it, than of Joel Barlow’s Columbiad, or his intended History of the Revolution. Nay than the Life of Washington, Gordons, Ramsays and Warrens Histories. Why, Oh Why, must Penury and Faction, poisen all the fountains of truth? your Father could answer this question: but there is not another, left on Earth, who could answer it, more truly or so well. Macte Virtue Esto.
John Adams.—